Name: Council Regulation (EEC) No 1345/86 of 6 May 1986 fixing the guide price and the intervention price for adult bovine animals for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 8.5.86 Official Journal of the European Communities No LI 19/37 COUNCIL REGULATION (EEC) No 1345/86 of 6 May 1986 fixing the guide price and the intervention price for adult bovine animals for the 1986/87 marketing year the Act of Accession , Spanish prices are to be aligned with common prices in stages occurring each year at the beginning of the marketing year ; Whereas Regulation (EEC) No 1208 / 81 (6) laid down a Community scale for the classification of carcases of adult bovine animals for recording market prices and applying intervention measures ; whereas , by Regulation (EEC) No 869/ 84 (7), a decision was taken to apply the said Community scale to the intervention measures for a three-year period, on an experimental basis , whereas the gradual application of the scale leads to the fixing of a single price for each quality or group of qualities of meat, eligible for intervention, at the beginning of the 1986/ 87 marketing year ; whereas henceforth the existence of single prices will permit activation and suspension of buying-in of meat of the qualities eligible for intervention on the basis of prices recorded on the Community market for these qualities using the Community classification scale, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regu ­ lation (EEC) No 3768 / 85 (2), and in particular Articles 3 (3 ) and 6 (4) thereof, Having regard to the proposal from the Commission (3 ), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee ( 5), Whereas , when the guide price for adult bovine animals is fixed , account should be taken both of the objectives of the common agricultural policy and of the contri ­ bution which the Community wishes to make to the harmonious development of world trade ; whereas the common agricultural policy aims inter alia to ensure a fair standard of living for the agricultural community, to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regulation (EEC) No 805 /68 ; Whereas , in view of the current economic situation on the beef and veal market, the intervention price for adult bovine animals for the 1986/ 87 marketing year should be fixed at the same level in relation to the guide price as that adopted for the preceding marketing year ; Whereas under Article 68 of the Act of Accession a price level differing from that of the common prices has been applied in Spain ; whereas , pursuant to Article 70 ( 1 ) of HAS ADOPTED THIS REGULATION : Article 1 For the 1986/ 87 marketing year, the guide price for adult bovine animals shall be 205,02 ECU per 100 kilograms liveweight . Article 2 For the 1986/ 87 marketing year, by derogation from the second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 805/68 : (a) the intervention price referred to in the said subpara ­ graph shall be 184,52 ECU per 100 kilograms live weight in the Community of Ten and 159,42 ECU per 100 kilograms live weight in Spain ; (b) the level of the price specified in the first sentence of Article 6 (3) of the said Regulation shall be 184,52 ECU per 100 kilograms live weight in the Community of Ten and 159,42 ECU per 100 kilograms live weight in Spain .O OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2) OJ No L 362 , 31 . 12 . 1985 , p. 8 . ( 3 ) OJ No C 85 , 14 . 4 . 1986 , p. 77 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( s ) Opinion delivered on 14 March 1986 (not yet published in the Official Journal). C) OJ No L 123 , 7 . 5 . 1981 , p . 3 . O OJ No L 90 , 1 . 4 . 1984, p . 32 . No LI 19/38 Official Journal of the European Communities 8.5.86 Article 3 For the 1986/87 marketing year : 1 . by way of derogation from Article 6 ( 1 ) and (3) of Regulation (EEC) No 805/68 , purchases by intervention agencies of one or more qualities or groups of qualities , to be determined, of fresh or chilled meat falling within subheadings 02.01 A II a) 1 , 02.01 A II a) 2 and 02.01 A II a) 3 of the Common Customs Tariff shall be decided upon by the Commission in accordance with the procedure laid down in point 5 when the average price of these qualities or groups of qualities recorded on the Community market on the basis of the Community scale for the classification of carcases of adult bovine animals established by Regulation (EEC) No 1208 /81 is , for a period of two consecutive weeks , equal to or less than the intervention price fixed at the beginning of the marketing year for such qualities or groups of qualities ; 2 . the Commission shall decide on the suspension of the purchases referred to in point 1 when the average price for certain qualities or groups of qualities of meat recorded on the Community market on the basis of the scale referred to in point 1 is , for a period of three consecutive weeks , above the intervention purchase price fixed at the beginning of the marketing year for these qualities or groups of qualities ; 3 . if the purchases referred to in point 1 have been suspended under the terms of point 2 , the Commission shall decide on their resumption when the average price recorded for the qualities or groups of qualities in question has, for a period of two consecutive weeks , been equal to or less than the intervention purchase price fixed for the same qualities or groups of qualities at the beginning of the marketing year ; 4 . the Commission, in accordance with the procedure provided for in point 5 , may, in one or more Member States or regions of a Member State, limit the list of qualities or groups of qualities of meat eligible for intervention ; 5 . the Commission, in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 805/68 , shall : (a) establish the intervention purchase prices ; (b) adopt procedures for applying this Article . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1986/ 87 marketing year for beef and veal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL